DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 1 2, and 8, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 3-10 are rejected for their incorporation of the above through at least their dependency of independent claim 1.
Claim Rejections - 35 USC § 112 (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 3-9 recited “according to any preceding claims and claim 10 recite “according to claim 10,” such recitations are improper dependencies claims 3-9 being unclear which features are included and claim 10 cannot depend from itself in dependent form.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hafner et al (US Patent No. 7,226,248).
Re: Claim 1, Hafner discloses the claimed invention including Apparatus for continuous gravimetric metering of pourable material, such as a fuel material, preferably comprising coal, comprising:
a housing (2) comprising a first and a second mutually spaced wall, a charging port (2a) through said first wall, a discharging port through one of said walls displaced from said charging port and at essentially same radius as said charging port with respect to a predetermined vertical axis (Depicted in Fig. 3), a primary air port (8) through the other wall opposite to said discharging port, said primary air port having a primary outlet opening and being connected to a compressed air supply (Fig. 3, Col. 2, lines 23-25, air supply);
a rotor (1) mounted in and sealed to said housing for rotation about said predetermined vertical axis including a plurality of pockets (1a) extending therethrough at spaced locations separated by a rotor partition wall having a thickness t, said pockets having a pocket opening front edge as seen in the rotational direction of the rotor and said pockets forming a first ring of pockets along the same radius as said charging and discharging ports (Fig. 3, Col. 2, lines 20-23, concentric rings of rotary pockets), a circular measuring path being defined between the charging port and the discharging port, the pockets receiving material via the charging port and material being emitted through said discharging port during the rotation of the rotor (Col. 2, lines 46-57, pockets reviewing material from the discharge port);
drive means (M) configured for rotating said rotor in a rotational direction (Fig. 1, ;
speed indication and control means configured for controlling the rotational speed of said rotor (Col. 2, lines 18-23, controllable motor implicit is able to control the rotational speed);
load-measuring means (6, 7) configured for measuring the weight of the material travelling along the measuring path (Fig. 2, Col. 2, lines 30-32, load measuring means)
characterized in that the other wall of the housing comprises a secondary air port (8) having one or more secondary outlet openings including a first secondary outlet opening and being connected to a compressed air supply, the secondary outlet opening(s) of the secondary air port having an secondary outlet opening front edge and a total outlet area being substantially smaller than that of the primary outlet opening (Fig. 3 depicts total outlet area), and being displaced from the primary outlet opening of the primary air port in opposite direction to the rotational direction of the rotor and being arranged opposite to said discharging port (Fig. 3, depicts two separate air ports having inlets and outlets); except for specifying the total outlet area of the secondary outlet opening is smaller than the outlet area of the primary outlet opening. However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to size the secondary outlet as claimed, since the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hafner causing total outlet area of the secondary outlet opening is smaller than the outlet area of the primary outlet opening. Applicant appears to have placed no criticality on any particular angle (see Specification wherein a variety of sizing percentages are recited) and it appears that the device of Hafner would work appropriately if made with a smaller secondary outlet as claimed
Re: Claim 2, Hafner discloses the claimed invention except for specifying the total outlet area of the secondary outlet opening is .1% to 25% of the outlet area of the primary outlet opening. However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to size the secondary outlet as claimed, since the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04(IV)(A) (discussing Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hafner causing total outlet area of 
Re: Claim 3, Hafner discloses the claimed invention ;including the front edge of the secondary outlet opening is displaced at least a rotational angle Xmm of the rotor from the primary outlet opening (Depicted in Fig. 1 & 3) except for specifying mm being defined as 1/4 or 1/3 x (360°/ number of pockets in a pocket ring). However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to displace the secondary outlet opening as claimed, since the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04(IV)(A) (discussing Gardner v. TEC Syst., Inc
Re: Claim 4, Hafner discloses the claimed invention including the front edge of the secondary outlet opening is displaced less than an angle of rotation Xmax of the rotor from the primary outlet opening (Depicted in Fig. 1 & 3) except for specifying mm being defined as 5 x (360°/ number of pockets in a pocket ring).. However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to displace the secondary outlet opening as claimed, since the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04(IV)(A) (discussing Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hafner causing the secondary outlet opening is displaced less than 5 x (360°/ number of pockets in a pocket ring). Applicant appears to have placed no criticality on any particular displacement (see Specification wherein a variety of alternatives are recited) and it appears that the device of Hafner would work appropriately if made within the claimed degree range.
Re: Claim 5, Hafner discloses the claimed invention including the displacement of the secondary outlet opening in respect to the primary outlet opening and the thickness t of the rotor partition walls are dimensioned so that when the secondary outlet opening is completely covered by a partition wall the pocket opening front edge of 
Re: Claim 6, Hafner discloses the claimed invention including the first secondary outlet opening of the secondary air port except for a particular shape being oblong and extends towards the primary outlet opening of the primary port. However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to shape secondary outlet as claimed, since the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04(IV)(A) (discussing Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hafner causing the shape of the secondary outlet to be oblong and extends towards the primary outlet opening of the primary port. Applicant appears to have placed no criticality on any particular angle (see Specification where the shape “can be” oblong) and it appears that the device of Hafner would work appropriately if made with the secondary outlet shaped as claimed
Re: Claim 7, Hafner discloses the claimed invention including the primary air port and the secondary air port are configured as a single air port being provided with two separate and mutually spaced outlet openings in the form of the primary outlet opening 
Re: Claim 8, Hafner discloses the claimed invention including the primary air port and the secondary air port are separate air ports, the air ports being optionally separated by a common port partition wall (Depicted in Fig. 3, separate ports separated by a common port partition wall).
Re: Claim 9, Hafner discloses the claimed invention including the first wall is an upper wall and the second wall is a lower wall (Depicted in Fig. 3).
Re: Claim 10, Hafner discloses the claimed invention including the discharging port is provided in the first wall, i.e. the upper wall (Depicted in Fig. 3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. TSchumi, Zimmerman, Coucher, Hafner, Wolfschaffner, and Wormser are cited disclosing rotary metering devices with varying configurations of air ports.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754